Exhibit 10.3

CEDAR FAIR, L.P. AMENDED AND RESTATED

2000 SENIOR EXECUTIVE MANAGEMENT INCENTIVE PLAN

Amended and Restated: July 18, 2007

 

1. PURPOSE

The purpose of the Cedar Fair, L.P. Amended and Restated 2000 Senior Executive
Management Incentive Plan (“Plan”) is to provide certain employees of Cedar
Fair, L.P. (the “Company”), and its Affiliates and its general partner, Cedar
Fair Management, Inc., with incentive compensation based on the achievement of
financial, business, and other performance criteria. To achieve this purpose,
the Plan provides for the authority to grant Cash Incentive Awards.

 

2. DEFINITIONS

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” means an employer with which the Company would be considered a
single employer under Sections 414(b) and 414(c) of the Code, including, without
limitation, Magnum Management Corporation.

(b) “Award Target” has the meaning given to it in Section 6.

(c) “Board” means the Board of Directors of Cedar Fair Management, Inc.

(d) “Cash Incentive Award” has the meaning given to it in Section 6.

(e) “CFMI” means Cedar Fair Management, Inc.

(f) “Change in Control” means a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company that constitutes a “change in control” under Section 409A of the
Code (applied by analogy as if the Company were a corporation).

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means the Compensation Committee of the Board, or any other
committee or designee of the Board that the Board authorizes to administer the
Plan.

(i) “Company” means Cedar Fair, L.P., a Delaware limited partnership.

(j) “Company Performance Measures” has the meaning given to it in Section 6.

(k) “Exchange Act” means the Securities Exchange Act of 1934, and any law that
supersedes or replaces it, as amended from time to time.



--------------------------------------------------------------------------------

(l) “Participant” means any person to whom a Cash Incentive Award has been
granted under the Plan.

(m) “Plan” means the Cedar Fair, L.P. Amended and Restated 2000 Senior Executive
Management Incentive Plan, as amended from time to time.

(n) “Retirement” means a Separation from Service on or after attainment of age
62.

(o) “Schedule A” means Schedule A of the Plan, which provides for deferrals of
Cash Incentive Awards.

(p) “Section 409A” means Section 409A of the Code, and the April 10, 2007, final
regulations issued thereunder.

(q) “Separation from Service” means the termination of employment of an employee
with the Company and all Affiliates and, if applicable, CFMI; provided, however,
that an approved leave of absence shall not be considered a termination of
employment if the leave does not exceed six (6) months or, if longer, so long as
the employee’s right to reemployment is provided either by statute or by
contract. Whether an employee has incurred a Separation from Service shall be
determined in accordance with Section 409A, including, without limitation, the
rules applicable to spin-offs and sales of assets.

(r) “Specified Employee” means a “specified employee” within the meaning of
Section 409A.

 

3. ELIGIBILITY:

All key employees of the Company, its Affiliates, and CFMI that are designated
or selected by the Committee pursuant to Section 4 hereof shall be eligible to
receive Cash Incentive Awards.

 

4. ADMINISTRATION:

(a) Committee. Subject to Section 4(b), the Plan will be administered by the
Committee. The Committee will, subject to the terms of the Plan, have the
authority to: (i) designate or select the eligible employees of the Company and
its Affiliates who will receive Cash Incentive Awards, (ii) determine the Cash
Incentive Awards to be granted, (iii) determine the terms, conditions,
performance periods (which may be a full fiscal year or a longer or shorter
period of time), and restrictions applicable to the Cash Incentive Awards,
(iv) prescribe the forms of any notices, agreements, or other instruments
relating to the Cash Incentive Awards, (vi) grant the Cash Incentive Awards,
(vi) adopt, alter, and repeal rules governing the Plan, (viii) interpret the
terms and provisions of the Plan and any Cash Incentive Awards granted under the
Plan, and (ix) otherwise supervise the administration of the Plan. All decisions
by the Committee will be made with the approval of not less than a majority of
its members.

(b) Delegation. The Committee may delegate any of its authority to any other
person or persons that it deems appropriate.

 

- 2 -



--------------------------------------------------------------------------------

(c) Decisions Final. All decisions by the Committee, and by any other person or
persons to whom the Committee has delegated authority, will be final and binding
on all persons.

(d) Expenses. The expenses of the administration of the Plan shall be borne by
the Company, its Affiliates, and CFMI.

 

5. ADJUSTMENT OF CASH INCENTIVE AWARDS:

In its sole discretion, the Committee may, but is not required to, make an
adjustment in a Participant’s Cash Incentive Award to take into account:
(i) acquisitions and investments closed or completed during the applicable
performance period that were not already taken into account in the Participant’s
Cash Incentive Award for such period; (ii) the effect of any major change in
accounting principles during the applicable performance period; and/or (iii) the
effect of any major reorganization within the Company or any Affiliate during
the applicable performance period.

 

6. CASH INCENTIVE AWARD:

A Cash Incentive Award is payable in cash at the time specified by the Committee
pursuant to Section 7 and is contingent upon the achievement of performance
measures established by the Committee for the Participant. Each Participant to
whom a Cash Incentive Award is granted is paid a base salary designed to be
competitive in the marketplace, with the salary level determined by the
Committee. The target amount of the Cash Incentive Award for each Participant
shall be a percentage of the Participant’s base salary for the performance
period, subject to adjustment as provided in this Section 6 (the “Award
Target”), as determined by the Committee, in the range of fifty percent (50%) to
one hundred percent (100%) of a Participant’s base salary.

Prior to the commencement of the performance period, the Committee shall
determine and set forth in writing (a) the length of the performance period and
(b) reasonable performance measures (with such multiple levels of performance
and such relative weights as the Committee may determine and which may or may
not be readily quantifiable) for the performance period for each Participant in
the Plan, which may be the same as or different from the performance measures
established by the Committee for other Participants and may include individual
performance measures that are specific to that Participant and/or performance
measures determined on a Company, Affiliate, business unit, management function
or other basis, in such combination as the Committee determines to be reasonable
under the circumstances.

A performance period may be equal to, more than, or less than a full fiscal year
of the Company, but in no event less than one fiscal quarter. The individual
Participant’s actual Cash Incentive Award amount for the applicable performance
period will be determined by the extent to which the Participant’s individual
performance measures are achieved for the applicable performance period, as
adjusted to reflect the relative weights determined by the Committee for the
respective performance measures. In its discretion based on factors it deems
relevant, the Committee may adjust a Participant’s actual Cash Incentive Award
payout for a performance period up or down from the payout the Participant would
receive based on achievement of performance measures, but, except as provided in
the next paragraph of this Section 6, in no

 

- 3 -



--------------------------------------------------------------------------------

event may any upward adjustment result in a Cash Incentive Award in excess of
the Award Target.

Notwithstanding the foregoing, if the performance measures applicable to a
Participant for the applicable performance period are achieved at a level
greater than that which, subject to the Committee’s discretion in adjusting Cash
Incentive Awards as provided in the immediately preceding sentence, would
entitle the Participant to receive a Cash Incentive Award at the Award Target,
the Committee, in its discretion based on factors it deems relevant, may
increase the Participant’s Cash Incentive Award for the applicable performance
period to an amount not in excess of one hundred fifty percent (150%) of the
Award Target. In addition, and notwithstanding any other provisions of this
Section 6, (x) no amounts shall be payable under the Plan to a Participant if
none of the Participant’s performance measures for the applicable performance
period are met and (y) the aggregate amount of all Cash Incentive Awards paid
for the applicable performance period shall not exceed the limits, if any,
imposed on the payment of cash bonuses under the Company’s Third Amended and
Restated Agreement of Limited Partnership, as heretofore or hereafter amended or
restated.

 

7. PAYMENT AND DEFERRAL OF CASH INCENTIVE AWARD:

(a) Payment. Except as provided in Section 9, a Cash Incentive Award for a
particular performance period shall be paid in a lump sum at a time specified
before the beginning of the performance period as follows:

 

  (i) If the performance period consists of one calendar quarter that is the
first, second, or third calendar quarter but not the fourth calendar quarter,
the payment date shall be a date within the ninety- (90-) day period that begins
on the first day immediately following the end of such calendar quarter;

 

  (ii) If the performance period consists of one calendar quarter that is the
fourth calendar quarter, the payment date shall be a date within the period
January 1 to March 15 of the immediately following calendar year;

 

  (iii) If the performance period consists of two or three consecutive calendar
quarters that include the first, second, or third calendar quarters but not the
fourth calendar quarter, the payment date shall be a date within the ninety-
(90-) day period that begins on the first day immediately following the end of
such calendar quarter;

 

  (iv) If the performance period consists of two or three consecutive calendar
quarters that include the fourth calendar quarter, the payment date shall be a
date or dates within the period January 1 to March 15 of the immediately
following calendar year;

 

  (v) If the performance period consists of a calendar year, the payment date
shall be a date or dates within the period January 1 to March 15 of the
immediately following calendar year;

 

- 4 -



--------------------------------------------------------------------------------

  (vi) If the performance period consists of more than one calendar year, the
payment date shall be the applicable date based upon the final quarter of the
performance period as provided in (a)(i) through (v) above.

In no event shall any payment be made in a calendar year other than the calendar
year as provided in Section 7(a)(i) through (vi) above, and in no event shall
any payment date be advanced by more than thirty (30) days prior to the
specified payment date.

(b) Deferral. Notwithstanding the foregoing payment dates, the Committee may
permit Participants to defer the payment of some or all of their Cash Incentive
Awards in accordance with the requirements of Schedule A of the Plan.

 

8. TAXES ASSOCIATED WITH CASH INCENTIVE AWARD:

The Company or Affiliate or CFMI (or any agent of the Company or Affiliate or
CFMI) shall report all income required to be reported, and withhold from any
payment under the Plan the amount of withholding taxes due, in the opinion of
the Company or Affiliate or CFMI, in respect of such income or payment and shall
take any other action as may be necessary, in the opinion of the Company or
Affiliate or CFMI, to satisfy all obligations for the reporting of such income
and payment of such taxes. The Company, the Board, the Committee, any Affiliate,
CFMI, or any delegatee shall not be held liable for any taxes, penalties,
interest, or other monetary amounts owed by a Participant or other person,
including any taxes, penalties, and/or interest under Section 409A, as a result
of the payment or deferral of any amounts under the Plan or as a result of the
Committee’s administration of the Plan.

 

9. TERMINATION OF EMPLOYMENT:

(a) If a Participant incurs a Retirement before the end of a performance period,
his Cash Incentive Award shall be prorated; provided that:

 

  (i) Payment is made no earlier than in the normal course in accordance with
Section 7; and

 

  (ii) In the event a Participant is a Specified Employee at the time the
Participant incurs a Retirement, no payments hereunder shall be made prior to
the first day that is six (6) months after the date of his Retirement; provided
that this Section 9(a) shall be effective only to the extent that such payment
would constitute “nonqualified deferred compensation” under Section 409A. Any
Cash Incentive Award subject to the “specified employee” six- (6-) month delay
and otherwise payable under this Section 9(a) shall be paid at the later of
(x) within the first five (5) business days after the expiration of such six-
(6-) month delay (provided that if such five- (5-) day period begins in one
calendar year and ends in another, the Participant shall not have the right to
designate the taxable year of payment), or (y) the time specified in accordance
with Section 7.

(b) If a Participant incurs a Separation from Service because of death, his Cash
Incentive Award shall be prorated and paid within ninety (90) days following the
Participant’s

 

- 5 -



--------------------------------------------------------------------------------

death; provided that where the ninety- (90-) day period begins in one calendar
year and ends in another calendar year, neither the estate nor any beneficiary
of the Participant shall have a right to designate the taxable year of payment.

(c) Except as provided in Sections 9(a) and 9(b), Participants who incur a
Separation from Service shall forfeit their entire Cash Incentive Award, unless
the Committee determines irrevocably by December 31 of the calendar year
immediately preceding the calendar year that contains the first quarter of a
performance period that payments will be prorated and paid upon Separation from
Service for any reason.

 

10. TERMINATION OF CASH INCENTIVE AWARDS UNDER CERTAIN CONDITIONS:

A Participant shall forfeit any unpaid Cash Incentive Award, as well as any
unpaid awards deferred under Schedule A, if the Committee determines that the
Participant, without the prior written consent of the Company, has engaged in
any of the following activities:

(a) Rendering services to an organization, or engaging in a business, that is,
in the sole judgment of the Committee, in competition with the Company or any
Affiliate, or

(b) Disclosing to anyone outside of the Company or any Affiliate, or using for
any purpose other than the Company’s or an Affiliate’s business, any material
confidential information or material relating to the Company or any Affiliate,
whether acquired by the Participant during or after employment with the Company
and/or any Affiliate.

The Committee may, in its discretion and as a condition to the payment of a Cash
Incentive Award, require a Participant to acknowledge in writing that he or she
has not engaged in any activities referred to in Section 10(a) and (b) above.

 

11. CHANGE IN CONTROL:

In the event of a Change in Control, all Cash Incentive Awards will be deemed to
have been earned as if the target achieved were one hundred percent (100%). Any
Cash Incentive Award shall be paid to all Participants who were employed on the
effective date of the Change in Control within thirty (30) days following the
Change in Control; provided that if the thirty- (30-) day period begins in one
calendar year and ends in another, the Participant shall not have a right to
designate the taxable year of payment.

 

12. AMENDMENT OR SUSPENSION OF THE PLAN:

The Board may amend or suspend the Plan at any time; provided that no such
amendment or suspension shall cause the payment of any Cash Incentive Award to
be accelerated or delayed except as permitted under Section 409A.

 

13. NO TRUST:

Neither the Plan nor any Cash Incentive Award shall create or be construed to
create a trust or separate fund of any kind or a fiduciary relationship between
the Company or any

 

- 6 -



--------------------------------------------------------------------------------

Affiliate and any Participant. To the extent that the Participant acquires a
right to receive payments from the Company or an Affiliate in respect of any
Cash Incentive Award (whether or not deferred under Schedule A), such rights
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.

 

14. NONASSIGNABILITY:

Prior to payment, no Cash Incentive Award (whether or not deferred under
Schedule A) may be transferred or assigned by the Participant to whom it is
granted other than by will, pursuant to the laws of descent and distribution, or
pursuant to a qualified domestic relations order. A Cash Incentive Award granted
under the Plan may be paid, during the Participant’s lifetime, only to the
Participant or the Participant’s guardian or legal representative or the
alternate payee under a qualified domestic relations order.

 

15. GOVERNING LAW:

The interpretation, validity, and enforcement of the Plan will be governed by
the law of the State of Delaware.

 

16. RIGHTS OF EMPLOYEES:

Nothing in the Plan will confer upon any Participant the right to continued
employment by the Company, any of its Affiliates, or CFMI or limit in any way
the Company’s, an Affiliate’s, or CFMI’s right to terminate any Participant’s
employment at will.

 

17. EFFECTIVE AND TERMINATION DATES:

(a) Effective Date. Originally effective on the date it was approved by the
Board, but with effect from January 1, 2000, the Plan, as amended and restated
for Section 409A, is effective June 20, 2007.

(b) Termination Date. The Plan will continue in effect until terminated by the
Board; provided, however, that such termination shall be in compliance with
Section 409A.

[The balance of this page was intentionally left blank.]

 

- 7 -



--------------------------------------------------------------------------------

SCHEDULE A

TO THE

CEDAR FAIR, L.P. AMENDED AND RESTATED

2000 SENIOR EXECUTIVE MANAGEMENT INCENTIVE PLAN

If the Committee so determines in compliance with Section 409A, Participants may
elect to defer their Cash Incentive Award pursuant to this Schedule A.

A.1. Definitions

(a) “Performance-Based Compensation” means compensation that is not equity-based
compensation, and the amount of which, or the entitlement to which, is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
(12) consecutive months. Performance criteria shall be established in writing
not later than ninety (90) days after the commencement of the period of service
to which the criteria relate; provided that the outcome is substantially
uncertain at the time the criteria are established. Compensation shall not be
Performance-Based Compensation if any amount or portion will be paid regardless
of performance or if the outcome is based upon a level of performance that is
substantially certain to be met at the time the criteria are established.

A.2. Deferral Elections

A Participant’s election to defer shall be made pursuant to a written or
electronic form and shall specify the percentage of Cash Incentive Award being
deferred in accordance with Section A.4 and the time and form of payment in
accordance with Section A.6. The deferral election, including the election of
the time and form of payment, shall be irrevocable as of the dates specified in
Section A.3. Pursuant to Section A.6, a Participant may make a subsequent
election to delay payment and change the form of payment of a deferral.

A.3. Timing of Deferral Elections

(a) Cash Incentive Award That Is Not Performance-Based Compensation. In the case
of a Cash Incentive Award that is not Performance-Based Compensation, a
Participant may, not later than the December 31 immediately preceding the
calendar year in which the performance period for the Cash Incentive Award
begins, elect to defer all or a portion of the Cash Incentive Award. Such
election shall be irrevocable as of the end of each December 31 with respect to
a Cash Incentive Award payable for services to be performed in the immediately
following calendar year (or such longer period related to the Cash Incentive
Award) for which an election has been made.

(b) Cash Incentive Award That Is Performance-Based Compensation. In the case of
a Cash Incentive Award that is Performance-Based Compensation, a Participant
may, not later than six (6) months before the end of the performance period,
elect to defer all or a portion of the Cash Incentive Award; (i) provided that
the Participant has continuously performed services from the later of the
beginning of the performance period or the date the performance criteria are
established through the date the election is made and (ii) provided further that
in no event shall such election be made after such compensation has become
readily ascertainable.

 

A- 1



--------------------------------------------------------------------------------

(c) First Year of Eligibility. In the first year in which an employee becomes
eligible to participate in the Plan (taking into consideration eligibility under
all other nonqualified elective account balance plans of the Company and any
Affiliate that are required to be aggregated with the Plan under Section 409A in
determining whether such year is in fact the first year of eligibility (within
the meaning of Treasury Regulation Section 1.409A-2(a)(7)(ii)) under a “plan”
that includes the Plan), such employee may make an initial deferral election
within thirty (30) days of becoming first eligible with respect to that portion
of his Cash Incentive Award attributable to services to be performed subsequent
to the election and ending on the last day of the performance period. Such an
election shall be irrevocable.

A.4. Amount of Deferrals

(a) Participation for Entire Performance Period. The amount to be deferred shall
be irrevocably specified in the Participant’s deferral election form as a
percentage of the Cash Incentive Award. In the case of participation for the
full performance period, the minimum amount that can be deferred from any type
of Compensation for a Plan Year shall be ten percent (10%), and the maximum
percentage shall be one hundred percent (100%).

(b) Participation for Less Than Full Performance Period. If a Participant has
participated for less than the full performance period and is permitted to make
a deferral election under Section A.3(c):

 

  (i) The minimum deferral shall be limited and calculated as follows: the total
Cash Incentive Award for the performance period shall be multiplied by the ratio
of (A) the number of days remaining in the performance period as of the date the
Participant submits an election form to the Committee over (B) the total number
of days in the performance period, and that amount shall be multiplied by the
minimum percentage set forth in (a) above; and

 

  (ii) The maximum deferral shall be limited and calculated as follows: the
total Cash Incentive Award for the performance period shall be multiplied by the
ratio of (A) the number of days remaining in the performance period as of the
date the Participant submits an election form to the Committee over (B) the
total number of days in the performance period, and that amount shall be
multiplied by the maximum percentage set forth in (a) above.

A.5. Establishment of Accounts.

(a) Background. In order to comply with the requirements of Section 409A and to
facilitate administration of nonqualified deferrals thereunder, the deferred
accounts under the Plan have been bifurcated effective January 1, 2005.

Committee deferral procedures, as in effect on October 3, 2004 (“Frozen
Procedures”), have been frozen and shall not be modified except as permitted
under Section 409A so as to preserve the grandfathered status of deferrals and
related earnings thereunder. Deferrals retained under the Frozen Procedures
shall be those Cash Incentive Awards earned and vested as of December 31, 2004,
as well as income attributable to such grandfathered awards.

 

A- 2



--------------------------------------------------------------------------------

Cash Incentive Awards earned or vested after December 31, 2004, including those
for 2005, 2006, and 2007, although technically deferred under the Frozen
Procedures, have been made and administered in good faith in accordance with the
requirements of Section 409A. Such non-grandfathered deferrals of Cash Incentive
Awards and related earnings have been transferred to, and have become part of,
accounts under this Schedule A.

(b) Establishment of Accounts. Beginning with the performance period beginning
on or after January 1, 2005, there shall be established for each Participant who
deferred or defers a Cash Incentive Award an account under this Schedule A
(“Account”). An Account shall also be established for any Participant with
undistributed deferrals under the Frozen Procedures that are not eligible for
grandfathered treatment under Section 409A.

Deferred Awards attributable to a Participant’s deferral elections shall be
allocated to the Participant’s Account at the time that such Award would
otherwise have been paid had no election to defer been made.

In addition, the Account of a Participant, as well as any Participant or former
Participant in the Frozen Procedures, shall be credited with (i) that portion,
if any, of his undistributed account balance under the Frozen Procedures not
eligible for grandfathered treatment under Section 409A, and (ii) deferrals for
calendar years 2005, 2006, and 2007, which were made and administered in good
faith in accordance with the requirements of Section 409A, and corresponding
debits shall be made to the applicable account balance under the Frozen
Procedures.

To facilitate the operation of this Schedule A, the Committee may direct the
establishment and maintenance of sub-accounts within a Participant’s Account
(for example, a sub-account for transfers of amounts from the Frozen
Procedures). Accounts shall continue to be maintained until paid out pursuant to
the terms of this Schedule A.

(c) Deemed Investments. The Committee, in its discretion, may specify certain
investments, including one or more investment options under a qualified plan
maintained by the Company or an Affiliate, and may invest amounts deferred under
the Plan in such investments (collectively, the “investment options”) at their
then current fair market value. The Committee is not obligated to make these or
any other particular investment options available or, if made available at any
one time, to continue to make them available. All investments shall at all times
continue to be a part of the Company’s or Affiliate’s or CFMI’s general assets
for all purposes. A Participant will have no rights as a shareholder, including
voting rights, with respect to the investment options representing his Account.

If the Committee makes any investment options available to Participants, each
Participant may be permitted to direct how his Account is invested among the
investment options at the time deferral elections are made. The Committee may
also allow Participants to change or reallocate investment options for their
Accounts, from time to time. If applicable, the Committee will deem a
Participant’s Accounts to be invested in accordance with the Participant’s
directions as soon as practicable after the Committee has deemed such amount to
have been earned. Any deemed purchases shall be at the then current fair market
value.

 

A- 3



--------------------------------------------------------------------------------

(d) Earnings and/or Losses. At least once each calendar year while a Participant
has a credit balance in his Account, the Committee shall credit Accounts with
earnings and/or losses, if any, for the period since the last such crediting and
determine the value of each Participant’s Account at such time. The earnings
and/or losses may either be credited on the basis of the earnings and/or losses
allocable to the Participant’s directed portion of the investment options, if
any, or a predetermined reasonable interest rate, as specified by the Committee
prior to the applicable calendar year. The Committee also reserves the right to
adjust the earnings (or losses) credited to Accounts and to determine the value
of Accounts as of any date to reflect the Company’s and/or Affiliate’s and/or
CFMI’s tax and other costs of providing the Plan.

A.6. Time and Form of Payment

(a) Cash Payment Only. Any amounts payable under the Plan will be made solely in
cash and not in the form of any other property or securities, notwithstanding
any investment option hereunder.

(b) Payment upon Separation from Service

 

  (i) Participants Who are Not Specified Employees. A Participant who is not a
Specified Employee shall be eligible to receive payment of his Account in one
lump-sum payment or in installments following his Separation from Service, as
specified in his deferral election pursuant to Section A.3. Installments shall
be calculated by dividing the Participant’s Account balance as of the end of the
month in which his Separation from Service occurs (and as of the date of each
subsequent installment payment) by the number of installments remaining to be
paid.

 

 

(ii)

Participants Who Are Specified Employees. A Participant who is a Specified
Employee shall be eligible to receive payment of his Account in one lump-sum
payment on the first day of the seventh (7th) month following his Separation
from Service or in installments beginning on the first day of the seventh
(7th) month following his Separation from Service, as specified in his deferral
election pursuant to Section A.3. Annual installments shall be calculated by
dividing the Participant’s Account balance as of the end of the fifth month
following the month in which his Separation from Service occurs (and as of the
date of each subsequent installment payment) by the number of installments
remaining to be paid. Installments for the first six months shall be accumulated
and paid with the installment for the seventh month. Other installments shall be
paid in accordance with the Participant’s deferral election.

(c) Specified Time. In accordance with a Committee-approved form that complies
with Section 409A, a Participant may elect to receive payment of his Account in
a single-sum payment or in substantially equal installments at a specified time
that is nondiscretionary and objectively determinable at the time the deferral
is elected.

 

A- 4



--------------------------------------------------------------------------------

(d) Payment upon Death. If a Participant dies while or before receiving payments
of his Account, the Committee shall pay his designated beneficiary or
beneficiaries any remaining payments of his Account in one lump-sum payment
within ninety (90) days following the Participant’s death; provided that where
the ninety- (90-) day period begins in one calendar year and ends in another
calendar year, neither the estate nor any beneficiary of the Participant shall
have a right to designate the taxable year of payment.

The Committee shall provide Participants with the form for designating a
beneficiary or beneficiaries. A Participant may change his beneficiary
designation at any time (without the prior consent of any prior beneficiary) by
executing a revised beneficiary designation form and delivering it to the
Committee before his death. If no beneficiary is designated, or if the
designated beneficiary predeceases the Participant or cannot be located, any
death benefits shall be paid to the Participant’s estate.

(e) Payment upon Change in Control. Notwithstanding any provision of this
Schedule A to the contrary, upon a Change in Control, the Committee shall direct
that the Accounts of Participants under the Plan shall be paid to Participants
within thirty (30) days following the Change in Control; provided that where the
thirty- (30-) day period begins in one calendar year and ends in another, the
Participant shall not have the right to designate the taxable year of payment.

(f) Section 409A Violation. If this Schedule A fails to meet the requirements of
Section 409A with respect to a Participant, the Committee shall distribute the
amount required to be included in such Participant’s gross income as a result of
such failure within thirty (30) days of the Committee’s determination of such
compliance failure; provided that where the thirty- (30-) day period begins in
one calendar year and ends in another, the Participant shall not have the right
to designate the taxable year of payment.

(g) Subsequent Elections. A Participant may, to the extent permitted by the
Committee, elect to delay payment or to change the form of payment elected if
all the following conditions are met:

 

  (i) Such election will not take effect until at least twelve (12) months after
the date on which the election is made; and

 

  (ii) The payment with respect to which such election is made is deferred for a
period of not less than five (5) years from the date such payment would
otherwise be made; and

 

  (iii) Any election for a “specified time (or pursuant to a fixed schedule)”
within the meaning of Section 409A(a)(2)(A)(iv) of the Code, may not be made
less than twelve (12) months prior to the date of the first scheduled payment.

For purposes of this Section A.6(g), installment payments shall be treated as a
single payment.

 

A- 5



--------------------------------------------------------------------------------

(h) No Acceleration. Except as permitted under Section 409A, no acceleration of
the time or form of payment of a Participant’s Account shall be permitted.

A.7. Claims Procedures

Generally benefits shall be paid under this Schedule A without the necessity of
filing a claim. A Participant, beneficiary, or other person who believes he is
entitled to a benefit under Schedule A (hereinafter referred to as the
“Claimant”) may file a written claim with the Committee. A claim must state with
specificity the determination desired by the Claimant.

The Committee shall consider the Claimant’s claim within a reasonable time, but
no later than ninety (90) days of receipt of the claim. If the Committee
determines that special circumstances require an extension of time for
processing the claim, the Committee shall notify the Claimant in writing of the
extension before the end of the initial ninety (90)-day period and the written
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to make a decision. The extension of
time shall not exceed ninety (90) days from the end of the initial ninety
(90)-day period.

The Committee shall notify the Claimant (in writing or electronically) that a
determination has been made and that the claim is either allowed in full or
denied in whole or in part. If the claim is denied in whole or in part, the
Committee shall notify (in writing or electronically) such Claimant or an
authorized representative of the Claimant, as applicable, of any adverse benefit
determination within ninety (90) days of receipt of the claim. Any adverse
benefit determination notice shall describe the specific reason or reasons for
the denial, refer to the specific Plan provisions on which the determination was
based, describe any additional material or information necessary for the
Claimant to perfect his claim and explain why that material or information is
necessary, describe the Plan’s review procedures and the time limits applicable
to those procedures, including a statement of the Claimant’s right to bring a
civil action under ERISA Section 502(a) following a denial upon review. If the
notification is made electronically, it must comply with applicable Department
of Labor Regulations.

Upon receipt of an adverse benefit determination, a Claimant may, within sixty
(60) days after receiving notification of that determination, submit a written
request asking the Board to review the Claimant’s claim. Each Claimant, when
making his request for review of his adverse benefit determination, shall have
the opportunity to submit written comments, documents, records, and any other
information relating to the claim for benefits. Each Claimant shall also be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to such Claimant’s claim
for benefits. The review shall take into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
regardless of whether the information was submitted or considered in the initial
benefit determination. If a Claimant does not submit his request for review in
writing within the sixty (60)-day period described above, his claim shall be
deemed to have been conclusively determined for all purposes of the Plan and the
adverse benefit determination will be deemed to be correct.

If the Claimant submits in writing a request for review of the adverse benefit
determination within the sixty (60)-day period described above, the Board (or
its designee) shall

 

A- 6



--------------------------------------------------------------------------------

notify (in writing or electronically) him of its determination on review within
a reasonable period of time but not later than sixty (60) days from the date of
receipt of his request for review, unless the Board (or its designee) determines
that special circumstances require an extension of time. If the Board (or its
designee) determines that an extension of time for processing a Claimant’s
request for review is required, the Board (or its designee) shall notify him in
writing before the end of the initial sixty (60)-day period and inform him of
the special circumstances requiring an extension of time and the date by which
the Board (or its designee) expects to render its determination on review. The
extension of time will not exceed sixty (60) days from the end of the initial
sixty (60)-day period.

If the Board (or its designee) confirms the adverse benefit determination upon
review, the notification will describe the specific reason or reasons for the
adverse determination, refer to the specific Plan provisions on which the
benefit determination is based, include a statement that the Claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
Claimant’s claim and include a statement describing the Claimant’s right to
bring an action under ERISA Section 502(a), and any other required information
under applicable Department of Labor Regulations. The claims procedure described
above shall be administered in a manner not inconsistent with ERISA Section 503
and applicable Department of Labor Regulations.

A Claimant’s compliance with the foregoing claims procedures shall be a
mandatory prerequisite to the Claimant’s right to commence any legal action with
respect to any claim for benefits under the Plan.

*****

 

A- 7